DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.
 
Response to Amendment
Applicant’s response filed 23 August 2021 has been received and entered. Claim 7 has been amended and claims 1-6, 8 and 13-14 have been canceled. Claims 7, 9-12 and 15-18 are currently pending in the instant application. Claims 9-10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s arguments filed 23 August 2021 have been fully considered but are not deemed to be persuasive.

Specification
The amendment to the title has been received and entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 September 2021 has been received.  Several references have been lined through as they are (1) not in English, and therefore cannot be considered or (2) were not legible, and therefore could not be considered.  A copy of the signed/dated IDS is attached with this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoybye et al. (Growth Hormone and IGF Res.  25:  201-206, 2015) in view of Cleland et al. (J Pharm Sci  101:  2744-2754, 2012) and Handok-Genexine .
Hoybye et al. teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades.  Hoybye et al. teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy.  Hoybye et al. teach that long-acting formations of GH fall into a number of categories including Nutropin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e. VRS-317 and GX-H9).  Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015).  GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc.  The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes. (see page 204, column 2, 4.4.5).  Hoybye et al. does not teach dosages or dosing regiments for GX-H9.
Handok-Genexine teach a long-acting human growth hormone molecule which is called GX-H9.  GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule.  GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes such as treatment of dwarfism.  Handok-Genexine does not teach therapeutic dosages or dosing regiments.
Cleland et al. teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments.  VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, column 1, last full paragraph).  Cleland et al. teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, column 2).  Cleland et al. also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency.  Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes.  While Handok-Genexine do not teach specific dosages of GX-H9, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  Such methods are routine in the art as evidenced by Cleland et al.  One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al. to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
At page 8 of the response, Applicant asserts that the references cited do not teach the claimed dosage for GX-H9 and that VRS-317 is structurally different from GX-H9 and that “the various dosages of VRS-317 tested by Cleland do not provide a reasonable expectation of success for effective doses for GX-H9 product, even though Cleland provides the protocol for testing various doses of VRS-317”.
Applicant’s argument has been fully considered but is not found persuasive.  Cleland was not cited or relied upon for the data obtained from VRS-317.  Rather, Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a GH therapeutic, VRS-317, which is also a long-acting growth hormone molecule.  Following the guidance of Cleland using the methodology which was used for VRS-317, the skilled artisan would be able to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  
Applicant argues at page 8 of the response that animal studies are poor predictors of human clinical study outcome.  Applicant further asserts that Cleland’s own human study employed different treatment regimen from its animal studies.
Applicant’s arguments have been fully considered, but are not found persuasive.  While it is well known that animal research may be a poor predictor of human 
Applicant asserts at pages 8-9 of the response that the dosage of VRS-317 administered in juvenile monkeys was different that that administered in human pediatric patients.  Applicant then asserts that VRS-317 human studies “did not produce improvements compared to daily growth hormone treatment”.  Applicant then asserts that “the claimed method produced surprisingly improved treatment effects of prolonged maintained efficacy”.
Applicant’s arguments have been fully considered, but are not found persuasive.  The instant rejection is not based on administration of the GH compound of Cleland but 
Applicant argues at page 9 of the response that the pharmacokinetic profiles of Cleland’s animal study are different and distinct from that of the claimed method in human.  Applicant’s arguments have been fully considered, but are not found persuasive.  It is not unexpected that the pharmacokinetic profiles are different – the compounds being compared are different (VRS-317 vs. GX-H9) as is the subject of the trial (cynomolgus monkey versus human).  However, the rejection is not based on administration of VRS-317 or determining dosages of GX-H9 based on effective dosages of VRS-317.  Applicant is continuing to argue the rejection based on the sole teaching of Cleland et al. when the rejection is based on a combination of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7, 11-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/077,177 in view of Cleland et al. 
The claims of ‘177 are directed to methods of treating growth hormone deficiency by administering GX-H9.  The claims include dosages of at least 0.1 mg/kg and the interval of the administration can be weekly or twice-monthly.  The dosage range includes 0.1 to 0.4 mg/kg.  The instant claims are directed to methods of treating growth hormone deficiency by administering GX-H9 with a once a week administration (0.4 to 1.6 mg/kg, 0.5-1.5 mg/kg, 0.8-1.2 mg/kg) or once every two weeks (0.8-3.2 mg/kg, 1.0-3.0 mg/kg, 1.6-2.4 mg/kg).  The instant claims are also limited to pediatric patients.
While ‘177 does not specifically claim the dosage ranges recited in the instant claims, these ranges are encompassed by claim 8 which recites a dosage of at least 0.1 mg/kg.  Additionally, Cleland et al. teach methods of determining therapeutic dosages and dosing regiments for a long-acting growth hormone compound (as pointed out above in the 103 rejection of the claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of ‘177 in a patient with growth hormone deficiency wherein that patient was a pediatric patient because most patients being treated with growth hormone deficiency are pediatric patients.  Furthermore, it would have been obvious to practice the invention of ‘177 and to utilize the methodology of Cleland et al. to determine appropriate working dosages for treatment which include those dosages of the instant claims.  Methods of determining effective dosages are routine as evidenced by Cleland et al. and one would have had a reasonable expectation of success because GX-H9 .
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647